DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2022, amending claims 1-2, 4-6, 8-9, 11-12, and adding claims 19-20, has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2 146 572 A) in view of Cavaliere et al. (US 2012/0090770 A1) and Sachs et al. (US 5,204,055 A).
Regarding claim 1, Jones discloses methods for manufacturing a fiber-reinforced hollow structural component (title/abstract) comprising the steps of: 
manufacturing a wax blank 5, equated with the claim mold core (FIG. 2, 1:45-47, 1:59+);
introducing the mold core and a first fiber unit distributed at least partially around the mold core in a molding tool 9/10, so that the first fiber unit is located between the mold core and the molding tool to at least partially form a component wall (FIG. 4, 1:64-74);
curing the matrix material after the introducing step as a result of a change in at least one of a temperature, as implied by the wax blank melting, to form the hollow structural component (1:75);
flushing the mold core out of the hollow structural component after the curing step to form a component cavity (1:75-78);

introducing at least one of a second fiber unit into the channel through the channel openings before the curing step (1:59-64) so that, after the curing and flushing out steps a reinforcing element is formed and extends through the component cavity and is connected in the area of its two ends to the component wall (FIG. 5, 1:78-80).
Jones does not appear to explicitly disclose that the core is formed by rapid prototyping from granular material and a binding agent, or that the mold tool defines a supply channel through which matrix material is injected.
However, Cavaliere discloses a resin transfer molding (RTM) method, which suggests a mold tool through which matrix material is injected (¶ 45, 58, 71-72), for making composites parts with complex shapes (title) in which a core is formed via rapid prototyping (¶ 17). 
Sachs further discloses methods of forming molds and cores by 3D printing with a powder, e.g. silica, and binder (title/abstract, 8:59-9:36).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the core manufacturing of Jones to include the RTM and/or he rapid prototyping of Cavaliere and Sachs, in order to reduce costs associated with on-off manufacturing (Cavaliere ¶ 11-15) with materials/methods known in the art.
Regarding claim 2, Sachs discusses that the binders may be soluble in appropriate solvents and readily removed (7:34-44). When combined with the hole drilling and wax draining of Jones (1:75+) the skilled artisan would recognize that the flushing step could include applying said appropriate solvents of Sachs, in order to remove the core material.
Regarding claim 5, Jones discloses the channel defines at least two undercuts 6 which are spaced apart in a longitudinal direction of the channel (FIG. 2, 1:59-64).

Regarding claim 10, Jones discloses at least one of the two connection areas is formed in an interior of the first fiber unit (FIG. 4, 1:63-74).

Claims 3, 9, 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2 146 572 A) in view of Cavaliere et al. (US 2012/0090770 A1) and Sachs et al. (US 5,204,055 A) as applied to claims 1, 2, and/or 7 above, further in view of Sommer et al. (DE 10 2013 106 876 A1, citations based on machine translation submitted herewith).
Regarding claim 3, Cavaliere suggests resin transfer molding, which is equated with the claimed injection of matrix material into the closed mold (¶ 45, 58, 71-72). 
Jones does not appear to expressly disclose that the first fiber is wrapped around the mold core prior to injection of matrix material.
However, Sommer discloses a similar method of forming fiber-reinforced hollow components with a fugitive mold core (title/abstract), wherein the core is wrapped with reinforcing fibers and placed in a mold tool for resin transfer molding (¶ 84, FIG. 3a-3e).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Jones to include the wrapping and RTM of Sommer, in order to form a similar article with expected results.
Regarding claim 9, modified Jones suggests the two connection areas is formed on an inner side of the first fiber unit, wherein the second fiber unit is introduced into the channel first, the overhanging end of the second fiber unit is folded onto a circumference of the mold core, and subsequently, the mold core is wrapped with the first fiber unit (Jones FIG. 3, 1:59-74).

Regarding claim 12, Sommer suggests after the matrix material has cured, the solvent is flushed at least one of into the supply channel of the mold core and onto a cross-section of the mold core, so that the mold core detaches from the hollow structural component (¶¶ 85-87).
Regarding claim 17, Jones suggests an overhanging one of the ends of the second fiber unit is at least one of folded onto and sewn together with an outer side of the first fiber unit (FIG. 3, 1:59-74).
Regarding claim 18, Jones discloses that the core is wax; this is known to have a high coefficient of thermal expansion and would therefore result in an outward pressure being exerted during the curing process.
Regarding claim 19, Jones discloses methods for manufacturing a fiber-reinforced hollow structural component (title/abstract) comprising the steps of: 
manufacturing a wax blank 5, equated with the claim mold core (FIG. 2, 1:45-47, 1:59+);
introducing the mold core and a first fiber unit distributed at least partially around the mold core in a molding tool 9/10, so that the first fiber unit is located between the mold core and the molding tool to at least partially form a component wall (FIG. 4, 1:64-74);
curing the matrix material after the introducing step as a result of a change in at least one of a temperature, as implied by the wax blank melting, to form the hollow structural component (1:75);
flushing the mold core out of the hollow structural component after the curing step to form a component cavity (1:75-78);
forming at least one channel 7 extending through channel openings of the mold core during the step of manufacturing the mold core (1:59+); and

Jones does not appear to explicitly disclose that the core is formed by rapid prototyping from granular material and a binding agent, or that the mold tool defines a supply channel through which matrix material is injected.
However, Cavaliere discloses a resin transfer molding (RTM) method, which suggests a mold tool through which matrix material is injected (¶ 45, 58, 71-72), for making composites parts with complex shapes (title) in which a core is formed via rapid prototyping (¶ 17). 
Sachs further discloses methods of forming molds and cores by 3D printing with a powder, e.g. silica, and binder (title/abstract, 8:59-9:36).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the core manufacturing of Jones to include the RTM and/or he rapid prototyping of Cavaliere and Sachs, in order to reduce costs associated with on-off manufacturing (Cavaliere ¶ 11-15) with materials/methods known in the art.
Further, Sommer suggests after the matrix material has cured, the solvent is flushed at least one of into the supply channel of the mold core and onto a cross-section of the mold core, so that the mold core detaches from the hollow structural component (¶¶ 85-87).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the core manufacturing of Jones to the plug of Sommer, in order to prevent premature leaking of the resin prior to curing.

Claims 6, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2 146 572 A) in view of Cavaliere et al. (US 2012/0090770 A1) and Sachs et al. (US .
Jones does not appear to explicitly disclose a device for introducing the second fiber unit.
Regarding claim 6, however, Johnson discloses a method of manufacturing composite sandwich panels having Z-axis fibers which terminate in and are integrated with the skin layers (title/abstract) in which the fibers are inserted with a Z-axis fiber deposition machine E (FIG. 3).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Jones to include the Z-axis fiber deposition machine of Johnson, in order to insert fibers in a similar manner with a known device with expected results. 
Regarding claim 8 and 16, Johnson discloses a needle 35 which operates to penetrate, equated with the claimed cutting, the composite sandwich and cooperates with a pair of tubes 15/16 to guide the Z-axis fiber through the sandwich (¶¶ 39-44, FIG. 1).
Regarding claim 20, Jones discloses methods for manufacturing a fiber-reinforced hollow structural component (title/abstract) comprising the steps of: 
manufacturing a wax blank 5, equated with the claim mold core (FIG. 2, 1:45-47, 1:59+);
introducing the mold core and a first fiber unit distributed at least partially around the mold core in a molding tool 9/10, so that the first fiber unit is located between the mold core and the molding tool to at least partially form a component wall (FIG. 4, 1:64-74);
curing the matrix material after the introducing step as a result of a change in at least one of a temperature, as implied by the wax blank melting, to form the hollow structural component (1:75);
flushing the mold core out of the hollow structural component after the curing step to form a component cavity (1:75-78);
forming at least one channel 7 extending through channel openings of the mold core during the step of manufacturing the mold core (1:59+); and

Jones does not appear to explicitly disclose that the core is formed by rapid prototyping from granular material and a binding agent, or that the mold tool defines a supply channel through which matrix material is injected.
However, Cavaliere discloses a resin transfer molding (RTM) method, which suggests a mold tool through which matrix material is injected (¶ 45, 58, 71-72), for making composites parts with complex shapes (title) in which a core is formed via rapid prototyping (¶ 17). 
Sachs further discloses methods of forming molds and cores by 3D printing with a powder, e.g. silica, and binder (title/abstract, 8:59-9:36).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the core manufacturing of Jones to include the RTM and/or he rapid prototyping of Cavaliere and Sachs, in order to reduce costs associated with on-off manufacturing (Cavaliere ¶ 11-15) with materials/methods known in the art.
Further, Johnson discloses a method of manufacturing composite sandwich panels having Z-axis fibers which terminate in and are integrated with the skin layers (title/abstract) in which the fibers are inserted with a Z-axis fiber deposition machine E (FIG. 3).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Jones to include the Z-axis fiber deposition machine of Johnson, in order to insert fibers in a similar manner with a known device with expected results. 

Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered but they are not persuasive.
Applicant contends that the cited prior art does not disclose the claimed filling the supply channel with a filling material as recited in claims 11 and 19. However, the Examiner considers the pins 19 suggested by Sommer is structurally equivalent with the claimed filler material and would function as claimed when combined with the process of Jones. The claims do not require that the filling material is removed, dissolved, or flushed out with the solvent. 
Further, Applicant contends that the prior art does not discloses a introducing device as recited claims 6 and 20. However, as discussed above, the Examiner considers the Z-axis fiber deposition machine E to be structurally equivalent with the claimed introduction device and would function as claimed when combined with the process of Jones.
Finally, Applicant contends that the cited references fails to suggest a passageway provided in the molding tool through which matrix material passes. However, as discussed above, the resin transfer molding process of Cavaliere suggests such a passageway for matrix through the molding tool. In addition/alternatively Sommer suggests such a passageway.
As previously addressed, Applicant contends that Jones fails to discloses a core formed by rapid prototyping of granular material and binder or the claimed process order. However, as discussed above, the Examiner considers Jones to suggest the claimed process order, namely the core is wrapped with fiber and matrix, cured, and then the core is flushed out after the resin has sufficiently hardened or cured (1:75+). The Examiner agrees that the cited Jones and Cavaliere fail to discloses a granular material and binder. However, such a rapid prototyping material is rendered prima facie obvious by cited Sachs, see above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the cited prior art does not disclose details relating the locations of the supply channels. In particular the claimed locations of the first supply channel downstream end “a) adjacent at least one of the channel openings so that the matrix material exits the downstream end and flows through the first fiber unit and into the at least one channel[,]” is not taught by the prior art and would not require the dependence on claim 2. Additionally, the claimed “b) adjacent an entrance of the second supply channel so that the matrix material exits the downstream end and flows through the second supply channel and into the at least one channel between the two channel openings of the at least one channel[,]” is not taught or suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742